Exhibit 10.57

Final Version

PERFORMANCE STOCK UNIT GRANT NOTICE

UNDER THE

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

Change Healthcare Inc., a Delaware corporation (the “Company”), pursuant to its
2019 Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Performance Stock Units, which are Restricted Stock
Units that are subject to the performance vesting conditions described herein
(“Performance Stock Units” or “PSUs”) set forth below. The Performance Stock
Units are subject to all of the terms and conditions as set forth herein, in the
Performance Stock Unit Agreement (attached hereto or previously provided to the
Participant in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

 

Participant:

  

[Insert Participant Name]

Date of Grant:

  

[Insert Grant Date]

Vesting Commencement Date:

  

July 2, 2019

Number of

Performance Stock Units:

  

[Insert Total No. of PSUs Granted], consisting of:

  

[Insert 60% of Total PSUs granted] Tranche I PSUs (“Tranche I PSUs”); and

  

[Insert 40% of Total PSUs granted] Tranche II PSUs (“Tranche II PSUs”)

Vesting Schedule:

   The PSUs will become earned (“Earned PSUs”) based on achievement of the
Performance Conditions with respect to the Performance Period, in each case, as
set forth below.   

Performance Period: April 1, 2019 to March 31, 2022

  

Performance Condition:

   The number of PSUs in each tranche that become Earned PSUs shall be based on
the achievement of the Performance Conditions set forth below applicable to such
tranche, with the number of PSUs earned in respect of such tranche equal to
(x) the target number of PSUs in such tranche multiplied by (y) the applicable
Percentage of Award Earned for such tranche (calculated as set forth below,
rounded up to the nearest whole unit).



--------------------------------------------------------------------------------

 

2

Tranche   Performance Condition   Threshold Level of Achievement   Target Level
of Achievement   Moderate Level of Achievement   Maximum Level of Achievement

Tranche I PSUs

  CAGR
(Revenue)   0.4%   2.7%   3.6%   4.7%

Tranche II PSUs

  CAGR (Adjusted EBITDA)   4.5%   5.6%   7.3%   8.8%

 

  The Company may, in its good faith discretion, make such adjustments to the
applicable “Threshold,” “Target,” “Moderate” or “Maximum” goals in the event of
any material changes to strategy, acquisitions, divestures or unforeseen
circumstances that were not contemplated at the outset of the Performance
Period, subject in each case, to Committee approval.

 

  Calculation of Number of Earned PSUs: Following the last day of the
Performance Period, the Committee shall calculate the Percentage of Award Earned
with respect to each tranche, based on the percentage specified below. If actual
performance with respect to any tranche is between (i) “Threshold” and the
“Target” or the (ii) “Target” and “Maximum” levels of achievement, the
Percentage of Award Earned shall be determined using linear interpolation (and
rounded to the nearest whole percentage point) between such numbers. In the
event that actual performance does not meet the Threshold Level of Achievement
with respect to any tranche, the “Percentage of Award Earned” with respect to
such tranche shall be zero percent (0%). All determinations with respect to
whether and the extent to which a Performance Condition has been achieved shall
be made by the Committee in its sole discretion. The applicable Performance
Conditions shall not be achieved and the applicable PSUs shall not become Earned
PSUs until the Committee certifies in writing the extent to which such
Performance Conditions have been met.

 

         Level of Achievement    Percentage of Award Earned        Below
Threshold    0%                                       
                                                   Threshold    25%       
Target    100%        Moderate    150%        Maximum    200%        Above
Maximum    200%

 

  Any PSUs which do not become Earned PSUs based on actual performance during
the Performance Period shall be forfeited as of the last day of the Performance
Period.

 

  Definitions:

 

  “Adjusted EBITDA” means the Company’s normal-course EBITDA as adjusted for
specific items as determined by the Company, including, but not limited to,
integration costs and other one-time expenses.



--------------------------------------------------------------------------------

 

3

  “Beginning Performance Measure” means, (i) with respect to Tranche I RSUs, the
Company’s Revenue with respect to the Company’s fiscal year ended March 31, 2019
and (ii) with respect to Tranche II RSUs, the Company’s Adjusted EBITDA with
respect to the Company’s fiscal year ended March 31, 2019.

 

  “CAGR” shall mean compounded annual growth rate, and shall be expressed as a
percentage (rounded to the nearest tenth of a percent (0.1%)) and shall be
calculated for a performance period using the following formula:

 

  LOGO [g904010g75b37.jpg]

 

  “Ending Performance Measure” means, (i) with respect to Tranche I RSUs, the
Company’s Revenue with respect to the Company’s fiscal year ended March 31, 2022
and (ii) with respect to Tranche II RSUs, the Company’s Adjusted EBITDA with
respect to the Company’s fiscal year ended March 31, 2022.

 

  “Revenue” means the Company’s Solutions Revenue.

 

  “Solutions Revenue” means the Company’s annual revenue, excluding postage.

 

  Vesting; Termination:

 

  Provided the Participant has not undergone a Termination at the time of the
fourth anniversary of the Vesting Commencement date (the “Vesting Date”), the
Earned PSUs, if any, shall become vested on the Vesting Date.

 

  Notwithstanding the foregoing:

 

  •  

In the event that the Participant undergoes a Termination as a result of the
Participant’s Disability or Retirement, in either case, prior to the end of the
Performance Period, a prorated portion of the PSUs will remain outstanding and
eligible to become Earned PSUs based on actual performance during the
Performance Period, with such proration based on the number of days the
Participant was employed during the Performance Period relative to the total
number of days in the Performance Period. The Earned PSUs, if any, shall vest
and become settled in accordance with Section 3 of the Performance Stock Unit
Agreement within 30 days following the Vesting Date.



--------------------------------------------------------------------------------

 

4

  •  

In the event that the Participant undergoes a Termination as a result of the
Participant’s death prior to the end of the Performance Period, all PSUs granted
shall remain outstanding and eligible to become Earned PSUs based on actual
performance during the Performance Period, and the Earned PSUs, if any, shall
vest and become settled in accordance with Section 3 of the Performance Stock
Unit Agreement within 30 days following the Vesting Date.

 

  •  

In the event that that the Participant undergoes a Termination other than
(i) for Cause or (ii) a voluntary resignation by the Participant (other than a
Retirement), in either case, following the end of the Performance Period, but
prior to the Vesting Date, the Earned PSUs, if any, shall vest and become
settled in accordance with Section 3 of the Performance Stock Unit Agreement
within 30 days following the Vesting Date.

*        *        *



--------------------------------------------------------------------------------

 

5

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE STOCK UNIT
GRANT NOTICE, THE PERFORMANCE STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF PERFORMANCE STOCK UNITS HEREUNDER, AGREES TO
BE BOUND BY THE TERMS OF THIS PERFORMANCE STOCK UNIT GRANT NOTICE, THE
PERFORMANCE STOCK UNIT AGREEMENT AND THE PLAN.

 

CHANGE HEALTHCARE INC.

    PARTICIPANT1        

By:

   

Title:

   

 

 

1 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.



--------------------------------------------------------------------------------

PERFORMANCE STOCK UNIT AGREEMENT

UNDER THE

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

Pursuant to the Performance Stock Units Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Stock Unit Agreement (this “Performance Stock Unit
Agreement”) and the Change Healthcare Inc. 2019 Omnibus Incentive Plan (the
“Plan”), Change Healthcare Inc., a Delaware corporation (the “Company”), and the
Participant agree as follows. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.

1.    Grant of Performance Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Performance Stock Units provided in the Grant Notice (with each
Performance Stock Unit representing the right to receive one share of Common
Stock upon the vesting of such Performance Stock Unit). The Company may make one
or more additional grants of Performance Stock Units to the Participant under
this Performance Stock Unit Agreement by providing the Participant with a new
Grant Notice, which may also include any terms and conditions differing from
this Performance Stock Unit Agreement to the extent provided therein. The
Company reserves all rights with respect to the granting of additional
Performance Stock Units hereunder and makes no implied promise to grant
additional Performance Stock Units.

2.    Vesting. Subject to the conditions contained herein and in the Plan, the
Performance Stock Units shall vest as provided in the Grant Notice. With respect
to any Performance Stock Unit, the period of time that such Performance Stock
Unit remains subject to vesting shall be its Restricted Period.

3.    Settlement of Performance Stock Units. Subject to the proviso to
Section 9(d)(ii) of the Plan, as soon as reasonable practicable (and in any
event, within 30 days) following the Vesting Date (as defined in the Grant
Notice), the Company shall issue to the Participant or the Participant’s
beneficiary, without charge, one share of Common Stock (or other securities or
other property, as applicable) for each such outstanding vested Performance
Stock Unit; provided, however, that if the Participant shall have vested in any
such Performance Stock Unit prior to the Vesting Date as a consequence of any
Termination as provided in the Grant Notice, the Company shall pay cash to the
Participant in lieu of issuing shares of Common Stock in respect of such
Performance Stock Units, with the amount of such cash payment to be equal to the
Fair Market Value per share of Common Stock as of the Vesting Date .

4.    Treatment of Performance Stock Units Upon Termination. Unless otherwise
determined by the Committee, in the event of the Participant’s Termination for
any reason:

(a)    all vesting with respect to the Performance Stock Units shall cease
(after taking into account vesting of Performance Stock Units as set forth in
the Grant Notice); and

(b)    the unvested Performance Stock Units shall be forfeited to the Company by
the Participant for no consideration as of the date of such Termination.

5.    Company; Participant.

(a) The term “Company” as used in this Performance Stock Unit Agreement with
reference to employment shall include the Board, the Company and its
Subsidiaries.

.



--------------------------------------------------------------------------------

 

7

(b)    Whenever the word “Participant” is used in any provision of this
Performance Stock Unit Agreement under circumstances where the provision should
logically be construed to apply to the executors, the administrators, or the
person or persons to whom the Performance Stock Units may be transferred by will
or by the laws of descent and distribution, the word “Participant” shall be
deemed to include such person or persons.

6.    Non-Transferability. The Performance Stock Units are not transferable by
the Participant except to Permitted Transferees in accordance with Section 13(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the Performance Stock Units, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the Performance Stock Units shall terminate and
become of no further effect.

7.    Rights as Stockholder. The Participant or a Permitted Transferee of the
Performance Stock Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Performance Stock Unit unless and until
the Participant shall have become the holder of record or the beneficial owner
of such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.

8.    Dividend Equivalents. The Performance Stock Units shall be entitled to be
credited with dividend equivalent payments (upon the payment by the Company of
dividends on shares of Common Stock), which shall accrue in cash without
interest and shall be delivered in cash. Accumulated dividend equivalents shall
be payable at such time as the underlying Performance Stock Units to which such
dividend equivalents relate are settled in accordance with Section 3 above. For
the avoidance of doubt, dividend equivalents accrued in respect of Performance
Stock Units shall only be paid to the extent the underlying Performance Stock
Unit vests and is settled, and to the extent that any Performance Stock Units
are forfeited and not vested, the Participant shall have no right to such
dividend equivalent payments.

9.    Tax Withholding. The provisions of Section 13(d) of the Plan are
incorporated herein by reference and made a part hereof. In addition, the
Committee, subject to its having considered the applicable accounting impact of
any such determination, has full discretion to allow the Participant to satisfy,
in whole or in part, any additional income, employment and/or other applicable
taxes payable by the Participant with respect to an Award by electing to have
the Company withhold from the shares of Common Stock otherwise issuable or
deliverable to, or that would otherwise be retained by, the Participant upon the
grant, vesting or settlement of the Award, as applicable, shares of Common Stock
having an aggregate Fair Market Value that is greater than the applicable
minimum required statutory withholding liability (but such withholding may in no
event be in excess of the maximum statutory withholding amount(s) in the
Participant’s relevant tax jurisdictions).

10.    Notice. Every notice or other communication relating to this Performance
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of



--------------------------------------------------------------------------------

 

8

the Corporate Secretary, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records. Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.

11.    No Right to Continued Service. This Performance Stock Unit Agreement does
not confer upon the Participant any right to continue as an employee or service
provider to the Company.

12.    Binding Effect. This Performance Stock Unit Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

13.    Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Performance Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

14.    Governing Law. This Performance Stock Unit Agreement shall be construed
and interpreted in accordance with the laws of the State of Delaware, without
regard to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Performance Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Performance Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.

15.    Section 409A of the Code. This Performance Stock Unit Agreement is
intended to comply with the provisions of Section 409A of the Code and the
regulations promulgated thereunder, and shall be interpreted consistent with
such intent. Without limiting the foregoing, the Committee will have the right
to amend the terms and conditions of this Agreement in any respect as may be
necessary or appropriate to comply with Section 409A of the Code or any
regulations promulgated thereunder, including without limitation by delaying the
issuance of the shares of Common Stock contemplated hereunder. Notwithstanding
any other provision of this Agreement to the contrary, if the Participant is a
“specified employee” within the meaning of Section 409A of the Code, and is
subject to U.S. federal income tax, no payments in respect of any Performance
Stock Unit that is “deferred compensation” subject to Section 409A of the Code
and which would otherwise be payable upon the Participant’s “separation from
service” (as defined in Section 409A of the Code) will be made to the
Participant prior to the date that is six months after the date of the
Participant’s “separation from service” or, if earlier, the Participant’s date
of death. Following any applicable six-month delay, all such delayed payments
will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties under
Section 409A of the Code that may be imposed on or in respect of the Participant
in connection with this Performance Stock Unit Agreement, and the Company will
not be liable to any Participant for any payment made under the Plan or this
Performance Stock Unit Agreement that is determined to result in an additional
tax, penalty or interest under Section 409A of the Code, nor for reporting in
good faith any payment made under this Performance Stock Unit Agreement as an
amount includible in gross income under Section 409A of the Code



--------------------------------------------------------------------------------

 

9

16.    Exhibit for Non U.S. Participants. If the Participant is residing and/or
working outside of the United States, the Performance Stock Units shall be
subject to any special provisions set forth in Exhibit A to this Performance
Stock Unit Agreement. If the Participant becomes based outside the United States
while holding any Performance Stock Units, the special provisions set forth in
Exhibit A shall apply to the Participant to the extent that the Company
determines that the application of such provisions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included on Exhibit A, the special provisions set forth in
Exhibit A for such country shall apply to the Participant to the extent that the
Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. Exhibit A constitutes part of
this Performance Stock Unit Agreement.

17.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Performance Stock Unit
Agreement, the Plan shall govern and control.